            Case 1:20-cv-09742-NRB Document 11 Filed 01/07/21 Page 1 of 1


                                                                                                              RyaiiL. DiClemente
SAUL EWING                                                                                                 Phone: (609)452-5057

ARNSTEIN                                                                                                      Fax: (609)452-3122
                                                                                                       Ryan. DiClemente©isaul. com
&LEHR                                                                                                                 www.saul.com
                                                                                                        Our File No. 369653.00020


                                                                                     January 7, 2021



  VIA ECF                                                                          Application granted. The
  The Honorable Naomi Reice Buchwald                                               conference is adjourned until
  Attn: Dylan M. Aluise, Law Clerk                                                 January 19, 2021 at 10:30
  Daniel Patrick Moynihan                                                          a.m.
  United States Courthouse                                                         SO ORDERED.
  500 Pearl Street
  New York, NY 10007-1312

          Re:      Ginsberg v. CC Vending, Inc. et al.
                                                                                   Dated:      New York, New York
                   Case No.: l:20-cv-09742-NRB
                                                                                               January 7, 2021
  Dear Judge Buchwald:

         Saul Ewing Arnstein & Lehr LLP represents Defendant Heartland Payment Systems, LLC
  (“HPS”) in the above matter. HPS respectfully requests that the pre-motion conference currently
  scheduled for January 13, 2021 at 11:30 a.m. be rescheduled for January 19, 2021 between 10:30
  a.m. and Noon. We have conferred with opposing counsel regarding this request and the new
  proposed date and time and they have consented to same.

          Thank you for your courtesy.

                                                                        Respectfully submitted,


                                                                        /s/Ryan L. DiClemente
                                                                        Ryan L. DiClemente

  cc:     All Counsel of Record (via ECF)




         650 College Road East, Suite 4000 ♦ Princeton, NJ 08540-6603 ♦ Phone: (609) 452-3100 ♦ Fax: (609) 452-3122


DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS MINNESOTA NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                               A DELAWARE LIMITED LIABILITY PARTNERSHIP
